DETAILED ACTION
Claims 4-7 and 11-19 are pending and currently under review.
Claims 1-3 and 8-10 are cancelled.
Claims 18-19 are newly added.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 6/13/2022 has been entered.  Claims 4-7 and 11-17, and newly submitted claim(s) 18-19, remain(s) pending in the application.  Applicant’s amendments to the Claims have overcome some of the objections and 112(b) rejections previously set forth in the Non-Final Office Action mailed 3/16/2022.

Claim Interpretation
The examiner notes that “low quench sensitivity” as recited in claim 4 is expressly defined to refer to achieving 95% maximum mechanical properties upon quenching with air as also expressly recited in claim 4.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 6 and 11 recites testing per ASTM G-44, which is indefinite because the examiner recognizes that standards can change over time.  In other words, the standards of ASTM G-44 can be different depending on which version of ASTM G-44 is being referred to by one of ordinary skill, which does not clearly set for the meets and bounds of the instant claim.  The examiner interprets the instant limitation to be met by any version of ASTM G-44 according to broadest reasonable interpretation.
Claims 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically, claims 18-19 recite that the product of claim 4 consists of “Cu” and “a minimum of 0.25% excess Zn”, respectively.  It is noted that the term “consists of” limits the claim scope to only positively recited elements of the claim.  Accordingly, it is unclear to the examiner as to the intent of claims 18-19 because claims 18-19 as recited require the product of claim 4 to only include Cu or a minimum amount of excess Zn, respectively, which is contrary to independent claim 4 which include other elements besides Cu and Zn.  The examiner interprets claim 18 to merely require that the aforementioned Cu amount of claim 4 is further narrowed to a range of 0.02 to 0.25 weight percent.  The examiner interprets claim 19 to merely require that the aforementioned Zn amount includes Zn in the form of MgZn2 and excess Zn, wherein said excess Zn has a minimum amount of 0.25 weight percent.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 4-7 and 11-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshida et al. (US 2007/0074791).
Regarding claim 4, Yoshida et al. discloses a comparative extruded 7xxx aluminum alloy having a composition as seen in table 1 below [fig.1 “comparative example 13)].  The examiner notes that the composition of Yoshida et al. falls within the instantly claimed ranges.  See MPEP 2131.03.  Since Yoshida et al. is silent regarding any further inclusions, the examiner submits that no further inclusions are present as would have been recognized by one of ordinary skill, which meets the instantly claimed recitation of “consisting of…”
Yoshida et al. does not expressly teach that said comparative example has a low quench sensitivity as expressly defined in the claim.  However, the examiner submits that an anticipatory or overlapping quench sensitivity would have been expected or would have naturally flowed from the comparative example of Yoshida et al. as explained below.  See MPEP 2112 & MPEP 2145(II).
Specifically, the instant specification discloses obtaining this feature by: 1) controlling the Cu amount to be low as Cu is known to affect quench sensitivity, and 2) performing cooling at a speed of at least air cooling [0032 spec.].  Yoshida et al. further teaches an anticipatory Cu amount as shown below, in addition to air cooling after extrusion of said comparative example [0077].  Since Yoshida et al. discloses an anticipatory Cu amount and identical air cooling step, an anticipatory or overlapping property of quench sensitivity would have been expected or would have naturally flowed absent concrete evidence to the contrary.  See MPEP 2112 & MPEP 2145(II).
Table 1.
Element (wt.%)
Claim 4 (wt.%)
Yoshida et al. (comp. ex. 13) (wt.%)
Mg
1 – 1.8
1.8
Zn
7.3 – 8.3
7.5
Zr
0.1 – 0.25
0.19
Cu
0.02 – 0.4
0.25
Si
0 – 0.3
0.05
Fe
0 – 0.4
0.17
Mn
0 – 0.4
0.01
Ti
0 – 0.1
0.02
MgZn2
7 – 9.9
8.9
Impurities
0 – 0.05 each; 
0 – 0.15 total
Cr: 0.01
Al
Balance
Balance


Regarding claims 5 and 13, Yoshida et al. discloses the product of claim 4 (see previous).  Yoshida et al. further teaches that said comparative example has a yield strength of 542 MPa and tensile strength of 572 MPa [fig.3].
Regarding claims 6-7, 11-12, and 14-16, Yoshida et al. discloses the product of claim 4 (see previous).  Yoshida et al. does not expressly teach corrosion properties or strength properties when exposed to temperatures as claimed.  However, the examiner submits these features would have been expected or would have naturally flowed from the comparative example of Yoshida et al. absent concrete evidence to the contrary as explained below.  See MPEP 2144.05(I).
Specifically, the instant specification discloses obtaining the claimed properties by meeting the claimed composition and microstructural feature of MgZn2 precipitate amounts, which one of ordinary skill would understand to directly affect alloy properties [0035-0041 spec.].  As stated previously, Yoshida et al. discloses an anticipatory alloy composition and anticipatory amount of MgZn2 amount.  Since Yoshida et al. teaches the same composition and microstructure, properties of corrosion resistance and strength when exposed to certain temperatures would have been expected to be present or would have naturally flowed from the comparative example of Yoshida et al. absent concrete evidence to the contrary.  See MPEP 2112 & MPEP 2145(II)
Regarding claim 17, Yoshida et al. discloses the product of claim 4 (see previous).  The examiner notes that the claimed limitation is an instance of intended use, which upon further consideration, is not considered to impart any further structure to the claimed alloy as no specific structure is recited in the instant claim.  See MPEP 2111.02.
Regarding claim 18, Yoshida et al. discloses the product of claim 4 (see previous).  The examiner notes that the aforementioned Cu amount of Yoshida et al. further anticipates the instantly claimed range.  See MPEP 2131.03.
Regarding claim 19, Yoshida et al. discloses the product of claim 4 (see previous).  Yoshida et al. does not expressly teach an amount of excess Zn as claimed.  However, the examiner submits that an anticipatory of excess Zn would have been expected or would have naturally flowed from the comparative example of Yoshida et al. as explained below.  See MPEP 2112 & MPEP 2145(II).
Specifically, the instant specification discloses obtaining this feature by controlling the amounts of Zn, Mg, and precipitated MgZn2 [0020-0021 spec.].  The examiner further recognizes that Zn and Mg serves to form MgZn2, and thus any non-precipitated Zn will be present in the form of excess Zn.  In other words, controlling the amounts of total Zn, Mg, and precipitated MgZn2 will naturally lead to a corresponding amount of excess Zn as would have been recognized by one of ordinary skill.  As shown above, Yoshida et al. discloses anticipatory amounts of Zn, Mg, and MgZn2.  Accordingly, an anticipatory amount of excess Zn would have been expected or would have naturally flowed absent concrete evidence to the contrary.  See MPEP 2112 & MPEP 2145(II).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4-7 and 11-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida et al. (US 2007/0074791).
Regarding claim 4, Yoshida et al. discloses a 7000 series aluminum alloy extruded product [abstract, 0029, 0057]; wherein said alloy has a composition as seen in table 2 below [abstract, 0041-0055, fig.1].  The examiner notes that the overlap and closeness between the disclosed composition of Yoshida et al. and that of the instant claim is prima facie evidence of obviousness.  See MPEP 2144.05(I).  Since Yoshida et al. is silent regarding any further inclusions, the examiner submits that no further inclusions are present as would have been recognized by one of ordinary skill, which meets the instantly claimed recitation of “consisting of…”
Regarding said closeness, the examiner submits that the disclosed Zn range of Yoshida et al. of up to 7.2 weight percent is substantially close to the instantly claimed Zn range of at least 7.3 weight percent (ie. mere different of 0.1 weight percent) such that prima facie obviousness still exists because similar properties would have been expected to be present.  See MPEP 2144.05(I).  It is not apparent to the examiner as to how a mere difference of 0.1 weight percent would have any patentably distinct or significant results, absent concrete evidence to the contrary which applicant has not provided.  The examiner’s position is further bolstered by applicants’ own data, which shows similar properties (ie. yield strength, tensile strength, elongation) obtained for Zn values at 7.33 weight percent (alloy 1463) vs. at 6.85 weight percent (alloy 1462) [tables3-4 spec.].
Yoshida et al. further teaches a reduced quench sensitivity [0029]; however, Yoshida et al. does not expressly teach a low quench sensitivity as expressly defined in the claim.  However, the examiner submits that an overlapping quench sensitivity would have been expected or would have naturally flowed from the alloy of Yoshida et al. as explained below.  See MPEP 2144.05(I).
Specifically, the instant specification discloses obtaining this feature by: 1) controlling the Cu amount to be low as Cu is known to affect quench sensitivity, and 2) performing cooling at a speed of at least air cooling [0032 spec.].  Yoshida et al. further teaches an anticipatory Cu amount as shown below, in addition to air cooling after extrusion [0077].  Since Yoshida et al. discloses an overlapping Cu amount and identical air cooling step, an overlapping property of quench sensitivity would have been expected or would have naturally flowed absent concrete evidence to the contrary.  See MPEP 2112 & MPEP 2145(II).
Table 2.
Element (wt.%)
Claim 4 (wt.%)
Yoshida et al. (wt.%)
Mg
1 – 1.8
1 – 1.6
Zn
7 – 8.3
6 – 7.2
Zr
0.1 – 0.25
0 – 0.25
Cu
0.02 – 0.8
0.1 – 0.4
Si
0 – 0.3
0 – 0.1
Fe
0 – 0.4
0 – 0.2
Mn
0 – 0.4
0 – 0.25
Ti
0 – 0.1
Impurity
MgZn2
7 – 9.9
7.06 – 8.57 (examples)
Impurities
0 – 0.05 each; 
0 – 0.15 total
Ti, B, etc.: 0 – 5.02 (examples)
Al
Balance
Balance


Regarding claims 5 and 13, Yoshida et al. discloses the alloy of claim 4 (see previous).  Yoshida et al. further teaches an exemplary yield strength range and tensile strength range of up to 473 MPa and up to 503 MPa, respectively [fig.3].  
Regarding claims 6-7, 11-12, and 14-16, Yoshida et al. discloses the alloy of claims 4-5 (see previous).  Yoshida et al. does not expressly teach corrosion properties or strength properties when exposed to temperatures as claimed.  However, the examiner submits that a similar overlapping corrosion and strength properties would have naturally flowed absent concrete evidence to the contrary as explained below.  See MPEP 2144.05(I).
Specifically, the instant specification discloses obtaining the claimed properties by meeting the claimed composition and microstructural feature of MgZn2 precipitate amounts, which one of ordinary skill would understand to directly affect alloy properties [0035-0041 spec.].  As stated previously, Yoshida et al. discloses an overlapping alloy composition and MgZn2 amounts.  Accordingly, overlapping properties of corrosion resistance and strength at 100 degrees C for 2000 hours would have been expected or would have naturally flowed absent concrete evidence to the contrary.  See MPEP 2112 & MPEP 2145(II).
Regarding claim 17, Yoshida et al. discloses the alloy of claim 4 (see previous).  The examiner notes that the claimed limitation is an instance of intended use, which upon further consideration, is not considered to impart any further structure to the claimed alloy.  Accordingly, the alloy of Yoshida et al. is entirely capable of being used in automotive applications.  Nonetheless, Yoshida et al. further teaches using the alloy as a bumper reinforcement, which reasonably meets the limitation of an automotive application [0002].
Regarding claim 18, Yoshida et al. discloses the alloy of claim 4 (see previous).  The examiner notes that the aforementioned Cu amount of Yoshida et al. further overlaps with the instant claim, which is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Regarding claim 19, Yoshida et al. discloses the alloy of claim 4 (see previous).  Yoshida et al. does not expressly teach an amount of excess Zn as claimed.  However, the examiner submits that an overlapping amount of excess Zn would have been expected or would have naturally flowed from the alloy of Yoshida et al. as explained below.  See MPEP 2144.05(I).
Specifically, the instant specification discloses obtaining this feature by controlling the amounts of Zn, Mg, and precipitated MgZn2 [0020-0021 spec.].  The examiner further recognizes that Zn serves to form MgZn2, and thus any non-precipitated Zn will be in the form of excess Zn.  In other words, controlling the amounts of total Zn and precipitated MgZn2 will naturally lead to a corresponding amount of excess Zn as would have been recognized by one of ordinary skill.  As shown above, Yoshida et al. discloses overlapping amounts of Zn, Mg, and MgZn2.  Accordingly, an overlapping amount of excess Zn would have been expected or would have naturally flowed absent concrete evidence to the contrary.  See MPEP 2112 & MPEP 2145(II).

Claims 4-7 and 11-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smeyers et al. (US 2015/0217813).
Regarding claim 4, Smeyers et al. discloses a rolled 7xxx aluminum alloy having a composition as seen in table 3 below [0016, 0050, 0052-0062].  The examiner notes that the overlap between the disclosed composition of Smeyers et al. and that of the instant claim is prima facie evidence of obviousness.  See MPEP 2144.05(I).  Since Smeyers et al. is silent regarding any further inclusions, the examiner submits that no further inclusions are present as would have been recognized by one of ordinary skill, which meets the instantly claimed recitation of “consisting of…”
Smeyers et al. does not expressly teach an amount of MgZn2 or low quench sensitivity as claimed.  However, the examiner submits that an overlapping MgZn2 amount and quench sensitivity would have been expected or would have naturally flowed from the alloy of Smeyers et al. as explained below.
Specifically, the instant specification discloses obtaining the claimed quench sensitivity feature by: 1) controlling the Cu amount to be low as Cu is known to affect quench sensitivity, and 2) performing cooling at a speed of at least air cooling [0032 spec.].  The instant specification further discloses obtaining the claimed MgZn2 precipitates by controlling the amounts of Zn, Mg, and precipitated MgZn2 [0020-0021 spec.].  Although not expressly disclosed by the specification, the examiner recognizes that parameters of solutionizing and post-solutionizing steps (ie. quenching, two step aging at 110 to 132 degrees C for 1 to 6 hours and then 129 to 152 degrees C for 10 to 15 hours [0025 spec.]) also serve to precipitate the aforementioned MgZn2 precipitates.  
Smeyers et al. discloses an overlapping aluminum composition and overlapping amounts of Cu, Zn, and Mg as stated above.  Smeyers et al. further teaches processing these alloys solution heat treatment, quenching, and aging at 50 to 250 degrees C in multiple steps, and specifically aging including heating at 130 degrees C for 5 hours and 150 degrees C for 10 hours in a specific example [0076, 0089].  Since Smeyers et al. discloses an overlapping alloy composition as stated above, in addition to overlapping processing parameters as explained above, an overlapping amount of MgZn2 and overlapping property of quench sensitivity would have been expected or would have naturally flowed absent concrete evidence to the contrary.  See MPEP 2112 & MPEP 2145(II).  Said overlap is prima facie obvious.  See MPEP 2144.05(I).
Table 3.
Element (wt.%)
Claim 4 (wt.%)
Smeyers et al. (wt.%)
Mg
1 – 1.8
1.5 – 2.3
Zn
7 – 8.3
3.8 – 8.2
Zr
0.1 – 0.25
0.04 – 0.25
Cu
0.02 – 0.8
0 – 0.3
Si
0 – 0.3
0 – 0.25
Fe
0 – 0.4
0 – 0.35
Mn
0 – 0.4
0.05 – 0.5
Ti
0 – 0.1
0 – 0.15
MgZn2
7 – 9.9
Silent but expected
Impurities
0 – 0.05 each; 
0 – 0.15 total
0 – 0.05 each
0 – 0.2 total
Al
Balance
Balance


Regarding claim 5, Smeyers et al. discloses the alloy of claim 4 (see previous).  Smeyers et al. further teaches yield strengths of greater than 400 MPa, which overlaps with the instant claims and is prima facie obvious [0033].  See MPEP 2144.05(I).
Regarding claims 5 and 13, Smeyers et al. discloses the alloy of claim 4 (see previous).  Smeyers et al. further discloses several embodiments which suggest a yield strength and tensile strength range of approximately up to 480 MPa and 500 MPa, respectively, as determined by the examiner [fig.2, 5].
Regarding claims 6-7, 11-16, Smeyers et al. discloses the alloy of claims 4-5 (see previous).  Smeyers et al. does not expressly teach corrosion properties, tensile strength values, or strength properties when exposed to temperatures as claimed.  However, the examiner submits that overlapping values of corrosion resistance, tensile strength, and strength properties as claimed would have naturally flowed absent concrete evidence to the contrary as explained below.
Specifically, as explained above, Smeyers et al. discloses an overlapping alloy composition (see previous).  Furthermore, overlapping microstructure amounts of MgZn2 would have been expected or would have naturally flowed from the alloy of Smeyers et al. as also explained above.  Thus, overlapping properties of corrosion resistance, tensile strength, and strength at 100 degrees C for 2000 hours would have been expected or would have naturally flowed from the similar alloy composition and structure of Smeyers et al. absent concrete evidence to the contrary.  See MPEP 2112 & MPEP 2145(II).  Said overlap is prima facie obvious.  See MPEP 2144.05(I).
Regarding claim 17, Smeyers et al. discloses the alloy of claim 4 (see previous).  The examiner notes that the claimed limitation is an instance of intended use, which upon further consideration, is not considered to impart any further structure to the claimed alloy.  Accordingly, the alloy of Smeyers et al. is entirely capable of being used in automotive applications.  Nonetheless, Smeyers et al. further teaches using the alloy for automobile parts [abstract].
Regarding claim 18, Smeyers et al. discloses the alloy of claim 4 (see previous).  The examiner notes that the aforementioned Cu amount of Smeyers et al. further overlaps with the instant claim, which is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Regarding claim 19, Smeyers et al. discloses the alloy of claim 4 (see previous).  Smeyers et al. does not expressly teach an amount of excess Zn as claimed.  However, the examiner submits that an overlapping amount of excess Zn would have been expected or would have naturally flowed from the alloy of Yoshida et al. as explained below.
Specifically, the instant specification discloses controlling this feature by controlling the amounts of Zn, Mg, and precipitated MgZn2 [0020-0021 spec.].  The examiner further recognizes that Zn serves to form MgZn2, and thus any non-precipitated Zn will be in the form of excess Zn.  In other words, controlling the amounts of total Zn and precipitated MgZn2 will naturally lead to a corresponding amount of excess Zn as would have been recognized by one of ordinary skill.  As shown above, Smeyers et al. discloses overlapping amounts of Zn and Mg, and overlapping amounts of MgZn2 would have been expected or naturally flowed as stated above.  Accordingly, an overlapping amount of excess Zn would have been expected or would have naturally flowed absent concrete evidence to the contrary.  See MPEP 2112 & MPEP 2145(II).  Said overlap is prima facie obvious.  See MPEP 2144.05(I).

Response to Arguments
The previous rejections over Xiong et al. have been withdrawn in view of applicants’ remarks and amendments.
Applicant's arguments, filed 6/13/2022, regarding the previous 112(b) rejections have been fully considered but they are not persuasive.
Applicant argues that one of ordinary skill would have known the ASTM standards as claimed in claims 6 and 11 refer to ASTM standards at the time of filing.  The examiner cannot concur.  Again, it is noted that several versions of ASTM G44 exist in the art.  The examiner further notes that there is no general requirement that standards performed by others in the art must always be up to date with the current standards.  Thus, the examiner cannot concur with applicants’ unreasonably narrow interpretation that ASTM G44 must refer to “the standard in effect at the time of filing”.
Applicant's arguments, filed 6/13/2022, regarding the rejections over Yoshida et al. have been fully considered but they are not persuasive.
Applicant first argues that the amended Zn amount distinguishes from Yoshida et al.  The examiner cannot concur.  As stated above, it is noted that prima facie obviousness still exists even when the ranges of the prior art do not overlap with the claim but are merely close.  See MPEP 2144.05(I).  As also explained above, the examiner submits that the disclosed Zn range of Yoshida et al. is substantially close to the instantly claimed range such that prima facie obviousness still exists because similar properties would have been expected.  
Although not expressly stated in the instant remarks, even if the applicant is of the position that Yoshida et al. teaches away from the instant claims, the examiner cannot concur.  It is noted that Yoshida et al. expressly teaches that it is known to add Zn to improve strength [0042].  In other words, while Yoshida et al. does indeed express a preference for lower Zn amounts below 7.2 weight percent, at the same time it provides the motivation for one of ordinary skill in the art to focus on Zn amounts above the ‘suitable’ range of Yoshida et al. for improving strength if higher strength was particularly desired or favorable.  Absent further evidence or reasoning to the contrary, the examiner cannot consider the disclosure of Yoshida et al. to teach away from the instantly claimed Zn amount.
Applicant then argues that Yoshida et al. does not teach the claimed strength properties in view of the examples of Yoshida et al.  The examiner cannot concur.  It is noted that specific examples and embodiments do not constitute a teaching away.  See MPEP 2123.  Since Yoshida et al. discloses overlapping compositions and MgZn2 amounts, the examiner submits that similar, overlapping values of mechanical properties would have been expected or would have naturally flowed from the disclosure of Yoshida et al.

Conclusion
No claims allowable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A WANG whose telephone number is (408)918-7576. The examiner can normally be reached usually M-Th: 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS A WANG/Primary Examiner, Art Unit 1734